TIMET AND BOEING ENTER INTO NEW LONG-TERM SUPPLY AGREEMENT DALLAS, TEXAS November 16, 2009 Titanium Metals Corporation (“TIMET”) (NYSE: TIE) announced today that it has entered into a new, long-term titanium supply agreement with The Boeing Company (“Boeing”).The new supply agreement will be effective on January 1, 2011 and will expire on December 31, 2015.As part of entering into the new supply agreement, TIMET and Boeing amended the terms of their existing supply agreement which expires December 31, 2010. The new supply agreement provides for, among other things, mutual annual purchase and supply commitments, the extension of the global titanium scrap recycling program and the utilization of the TIMET Global Service Center Network. Bobby D. O’Brien, President, noted, “TIMET and Boeing have a solid relationship that has developed and expanded over the past 40 years. This new agreement extends that relationship and allows us the opportunity to build upon the long standing strategic partnership between our companies.” Steven L.
